In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00135-CR
         ______________________________


       JASON FELTON WILLIAMS, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 291st Judicial District Court
                Dallas County, Texas
          Trial Court No. F08-00007-WKU




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        James Felton Williams appeals his conviction of infliction of serious bodily injury to a six-

month-old boy, R.H.1 R.H. died while being treated for the injuries he sustained. Williams was

sentenced to fifty years' imprisonment in the Texas Department of Criminal Justice–Correctional

Institutions Division, and was ordered to pay a $10,000.00 fine.2

        Williams raises three points on appeal wherein he alleges: (1) the evidence was legally and

factually insufficient to support the conviction; (2) the jury charge was defective; and (3) he was

deprived of the effective assistance of counsel because his trial counsel's failure to object to the jury

charge constituted ineffective assistance of counsel.




        1
         This case was transferred to this Court by the Texas Supreme Court pursuant to its docket
equalization efforts. See TEX . GOV 'T CODE ANN . § 73.001 (Vernon 2005). We are unaware of any
conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue.
See TEX . R. APP . P. 41.3.
        2
         There is a companion case to this (our cause number 06-08-00134-CR) which regards the
serious injury inflicted by Williams on the twenty-three-month-old sister of the victim here.
Williams was sentenced to forty years' imprisonment, to run concurrently with the sentence in this
case, plus a $10,000.00 fine. Williams was tried for both cases in a single proceeding.

                                                   2
        Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Williams v. State, cause number 06-08-00134-CR, we affirm the judgment of the

trial court.



                                                      Jack Carter
                                                      Justice

Date Submitted:        February 19, 2009
Date Decided:          February 25, 2009

Do Not Publish




                                                 3